Citation Nr: 0213241	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-05 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  The propriety of the initial 50 percent evaluation 
assigned for the veteran's post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hearing loss.


(The issue of entitlement to a compensable evaluation for 
shell fragment wound scars to the head, chest and legs will 
be the subject of a separate, future Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This appeal originates from a December 2000 rating decision 
in which the RO granted service connection for PTSD and 
assigned a 30 percent evaluation, effective February 28, 
2000.  The RO also denied entitlement to service connection 
for bilateral hearing loss.  The veteran submitted a notice 
of disagreement in May 2001 and a statement of the case was 
issued in May 2001.  The veteran perfected his appeal to the 
Board of Veterans' Appeals (Board) in June 2001.  In a 
subsequent rating decision in May 2002, the RO increased the 
veteran's evaluation for his PTSD to 50 percent disabling, 
also effective February 28, 2000; hence, the 50 percent 
evaluation is now the initial rating.

The Board's decision on the claims for a higher initial 
rating following the grant of service connection for PTSD, 
and for service connection for bilateral hearing loss, is set 
forth below.  As to the issue of a compensable evaluation for 
shell fragment wound scars to the head, chest and legs, the 
Board is taking additional development pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Red. Reg. 3,099, 
3,105 (Jan. 23, 2002)) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

Because the appeal involves the initial rating assigned 
following a grant of service connection for the veteran's 
PTSD, the Board has characterized this issue in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Moreover, inasmuch as a higher evaluation is available this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
evaluation remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993); 

In his substantive appeal dated in June 2001, the veteran 
complained of ringing in his ears.  However, the issue of 
entitlement to service connection for tinnitus has not been 
adjudicated and is, thus, not properly before the Board.  As 
such, the matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims for a higher initial evaluation 
for PTSD and for service connection for hearing loss has been 
accomplished.

2.  Since the February 28, 2000 effective date of the grant 
of service connection, the veteran's PTSD has been 
manifested, primarily, by intermittent mood problems 
including depression, difficulty controlling anger, sleep 
disturbance (to include frequent nightmares), as well as 
flashbacks, increased startle response, avoidance and 
intrusive thoughts.

3.  The veteran's service-connected PTSD does not result in 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation, obsessive rituals which interfere with routine 
activities, intermittently illogical speech, near continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance or hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish or maintain 
effect relationships.

4.  There is no competent medical evidence that the veteran 
has, or, has had, at any time pertinent to the instant claim 
on appeal, hearing loss in either ear.


CONCLUSIONS OF LAW

1.  As the initial 50 percent evaluation assigned following 
the grant of service connection for PTSD was proper, the 
criteria for higher evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2001).

2.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.159, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the May 2001 statement of the case and May 2002 
supplemental statement of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal. Also, in a 
letter dated in May 2001, the RO specifically informed the 
veteran of the VCAA and its requirements, as well as what 
evidence it would obtain and what information the veteran 
needed to provide in the event that there were outstanding 
treatment records that VA needed to retrieve.  The veteran 
was alternatively advised that he could get the records 
himself and send them to the RO.  Accordingly, the statutory 
and regulatory requirement that VA notify a claimant as to 
what evidence, if any, will be obtained by the claimant and 
what evidence, if any, will be retrieved by the VA, has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159). 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Furthermore, the RO has 
arranged for the veteran to undergo a VA examination in 
connection with his increased rating claim, and has obtained 
VA outpatient treatment records from the VA medical facility 
and private providers identified by the veteran.  The Board 
notes that neither the veteran nor his representative has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained. 

In light of the above, the Board finds that reasonable and 
appropriate efforts to inform and assist the veteran in 
obtaining the evidence necessary to substantiate the claims 
have been made and it appears that all existing, pertinent 
evidence identified has been obtained and associated with the 
claims file.  Therefore, under these circumstances, the Board 
finds that the claims are ready to be considered on the 
merits.  

II. PTSD

VA treatment records show that the veteran presented for the 
first time to a VA emergent care center in February 2000 
primarily for mental health care.  He reported that ever 
since Vietnam he had intermittent episodes of mood disorder 
with spells of anger, some flashbacks and some depression.  
He complained of increased mood problems following a work-
related hip injury in October of that year which was keeping 
him out of work.  He said he cried frequently and had 
problems controlling his anger.  He also complained of sleep 
problems.

The veteran underwent a psychological consultation in April 
2000 due to depression and symptoms of PTSD.  He reported 
being generally angry, moody and irritable and would 
frequently "fl[y] off the handle."  Prior to sustaining a 
work-related hip injury in 1999, the veteran had been 
employed by a steel company for 29 years.  He was currently 
unemployed.  On examination the veteran was neatly groomed 
and casually attired.  His affect was somewhat labile and he 
became tearful at several points throughout the interview.  
His mood was depressed.  His conversation was lucid, relevant 
and coherent.  He denied a history of hallucinations and no 
delusional thought content was evident.  His memory for 
recent and remote events appeared to be intact as was his 
attention ability.  He had fair insight and judgment.  He 
reported significant sleep disruption and that he seldom 
slept more than 3 hours per night.  He described his appetite 
as good.  He denied any suicidal or homicidal thoughts or any 
history of such attempts.  Psychological testing produced a 
valid profile showing that the veteran appeared to be in a 
great deal of psychological turmoil.  He was given a 
diagnostic impression of combat-related PTSD, suspected, 
alcohol dependence and rule out major depression.  He was 
assigned a global assessment of functioning (GAF) score of 
50.  

At an initial intake VA evaluation in May 2000, the veteran 
was well oriented, casually dressed, cooperative and 
relevant.  His mood appeared to be mildly depressed.  His 
affect was at times restricted and at times was tearful.  
Psychological testing reportedly revealed mild-to-moderate 
depression indicating feelings of guilt, self-criticism, 
difficulty pushing himself to do things, a lack of enjoyment 
and off-and-on suicidal ideation.  He denied any current plan 
or intention.  He reported daily activities as including 
cleaning house, taking care of an ill friend, taking care of 
basic grooming and hygiene and trying to help his wife with 
things inside and outside the house.  The veteran denied 
psychotic symptoms and none were manifested.  He was bothered 
by loud noises and experienced combat nightmares several 
times a week.  He avoided crowds and going to the mall and 
football games, things he used to enjoy.  He said he felt 
affection for his wife, but had had difficulty showing it at 
times.  He had poor sleep and irritability.  His insight and 
judgment appeared fair and his recent and remote memory was 
grossly intact.  He was diagnosed as having PTSD, chronic, 
and alcohol abuse.  He was encouraged to set up a follow-up 
appointment with a psychiatrist.

In June 2000, the veteran was referred to individual therapy 
at a VA medical facility for an assessment regarding 
medication management for his PTSD.  The veteran said he 
thought about Vietnam a lot and had too much time to think 
since being disabled from a hip injury at work and hip 
replacement in August 1999.  He complained of sleeplessness 
and feeling panicky in crowded places or confined spaces.  He 
also complained of drinking too much and said he began 
drinking on a daily basis approximately 10 to 12 years 
earlier.  On examination the veteran was found to be anxious 
and depressed, but alert and oriented times four without 
psychotic symptoms, suicidal or homicidal ideation or 
cognitive dysfunction.  His judgment and insight were 
limited.  He was assigned a GAF score of 50 and was 
prescribed psychotherapy and medication.

During a therapy session in July 2000, the veteran reported 
continued sleep problems and decreased anger.  He said his 
PTSD symptoms were more manageable and lower overall.  He 
also felt he was doing much better regarding alcohol use.  He 
reported doing activities with his grandchildren and doing a 
lot of walking and playing golf.  

During a therapy session in August 2000, the veteran reported 
doing well since resuming antidepressants, although he still 
experienced some intrusive thoughts and memories as well as 
poor sleep.  He had reduced alcohol consumption and continued 
to walk and network with veterans he served with.  Findings 
revealed that the veteran was relaxed with neutral mood and 
alert and oriented times four.  There was no evidence of 
psychotic symptoms, suicidal or homicidal ideation or 
cognitive dysfunction.  Judgment and insight were good.  His 
GAF score was 60.  The veteran was assessed as having PTSD, 
Vietnam combat-related, in apparent remission and alcohol 
abuse - improving.

In a December 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective February 28, 2000.

In an April 2001 medical note, the veteran's treating VA 
psychologist said that he was treating the veteran for his 
combat-related PTSD and related alcohol abuse and recommended 
that the veteran go through VA's intensive 14 day Center for 
Treatment or Addictive Disorders Core program to help him get 
ready for a sobriety-based follow up recovery program.  He 
indicated that the veteran was agreeable to do this and 
wanted documentation to bring to his place of work so that he 
could be scheduled without any conflict.

In June 2001, the RO received a statement from a friend of 
the veteran who said he served with him in Vietnam.  He said 
that about six years earlier, the veteran began "imploding" 
and the nightmares and intrusive thoughts began as well as 
anger.  He said that the veteran was greatly disturbed by 
what he saw and did in Vietnam and "deserves a "rating of 
100% disabled due to PTSD".  

A VA examination was performed in June 2001 at which time the 
veteran complained of daily intrusive recollections about the 
war, sleep difficulty with nightmares that were frequent 
(three times a week) and very virulent.  He also reported 
that he drank to excess for many, many years and continued to 
do so in an effort to medicate his anxiety during the day 
when thinking about the war and to help him sleep at night.  
In addition, he reported that he had a short temper, was 
labile and prone to overt displays such as punching walls and 
yelling at people.  He responded strongly to loud noises or 
sudden approaches and was easily startled.  He avoided 
hunting and was not able to watch war movies or violent 
shows.  He said he avoided crowds and isolated himself from 
others, although he had become very close to the men he 
served with in his unit.  He was involved in reunions and had 
daily contact with the men via internet and telephone.  The 
examiner said that his symptoms became increasingly more 
intense and less tolerable ever since he was forced to quit 
working in August 1999 after a fall at work and right hip 
replacement.  He said he was being followed at a VA clinic on 
a semi-monthly basis for medication management.  

On examination the veteran was alert, oriented times three 
and in good contact with the routine aspects of reality.  He 
showed no signs of psychosis.  He spoke in normal tones, 
rhythms and rates.  His conversation was goal-directed, 
relevant, coherent, and logical.  He spoke openly of Vietnam 
in a detailed fashion and seemed well able to do this despite 
some visible distress in his voice.  His mood was euthymic 
and his affect was responsive, well-modulated, and without 
evidence of blunting or flattening.  There was no suicidal 
ideation, intent or plans.  Memory and intellect appeared 
intact.  There were no major impediments on insight or 
judgment.  He was diagnosed as having PTSD, chronic, 
moderately severe and alcohol dependence, active.  His GAF 
score due to PTSD alone was 55.  The examiner opined that the 
veteran continued to exhibit symptoms consistent with PTSD 
that had increased in severity since the last examination and 
his injury at work.  He was found competent and unemployable 
due to both his psychiatric and medical problems.  The 
examiner said that the symptoms of the veteran's PTSD alone 
would not render him unemployable.

In the substantive appeal dated in June 2001, the veteran 
said that his 30 percent disability evaluation for his PTSD 
should be three times higher because Vietnam was always in 
his head.

The veteran's spouse submitted a statement to the RO in July 
2001 asserting that as the years had gone by, Vietnam had 
crept into the veteran's life more and more.  She said that 
things started to worsen over the last 10 years or so and 
that the veteran would sit and cry, especially when he drank.  
She said that his doctors would not release him to return to 
work and his company did not want him to return, and that he 
was going to retire in August.

A follow-up therapy note in January 2002 indicates that the 
veteran was in remission for PTSD and alcohol abuse.  
Findings revealed the veteran to be candid and reflective and 
mildly irritable, with a depressed mood.  He was alert and 
oriented times four without evident psychotic symptoms, 
suicidal or homicidal ideation, or cognitive dysfunction.  
Judgment and insight were good.  He was given a GAF score of 
55.  He was assessed as having PTSD - exacerbation due to 
anniversary phenomena and current military action and alcohol 
abuse in remission.

A March 2002 therapy record shows that the veteran had just 
returned from a trip to Florida where he did some sight-
seeing, played golf and saw friends, including a buddy from 
Vietnam.  He said that overall he had a good time, but was 
still bothered by PTSD symptoms the most bothersome of which 
was frequent waking at night, sometimes due to nightmares.  
He still drank beer ranging from two to seven a day.  He was 
given a GAF score of 50.  Therapy records dated in April 2002 
show that the veteran was sleeping better and had a GAF score 
of 55.

In May 2002, the RO increased the veteran's evaluation for 
PTSD to 50 percent disabling, effective February 28, 2002.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that VA regulations require that when the symptoms 
and/or degree of impairment due to a veteran's service-
connected psychiatric disability can not be distinguished 
from any other diagnosed psychiatric disorders, e.g., PTSD, 
major depression, polysubstance abuse and alcohol dependence, 
VA must consider all psychiatric symptoms in the adjudication 
of the claim.

The rating criteria for PTSD (revised in November 1996) are 
found in 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code 
provides that a 50 percent rating is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name. 

After a careful review of the evidence of record in light of 
the above criteria, the Board finds that the assignment of 
the initial 50 percent evaluation was proper, as the 
veteran's symptoms have not, at any point since the February 
2000 effective date of the grant of service connection, met 
the criteria for the at least the next higher, 70 percent, 
evaluation for service connection for PTSD.  

The medical evidence demonstrates that the veteran's PTSD has 
been manifested, primarily, by intermittent mood problems 
including depression, difficulty controlling anger, sleep 
disturbance (to include frequent nightmares), as well as 
flashbacks, increased startle response, avoidance and 
intrusive thoughts.  These seems would appear to result in no 
more than occupational and social impairment with decreased 
reliability and flexibility, the level of impairment 
contemplated by the current 50 percent evaluation.  

Regarding the specific criteria for the next higher 70 
percent evaluation, the Board notes that VA examination and 
clinical reports in recent years show the veteran to be 
adequately groomed and casually dressed.  In this respect, 
one of the veteran's activities of daily living as noted on a 
May 2000 clinical evaluation report was taking care of basic 
grooming and hygiene.  These records also show that the 
veteran was well-oriented to time, place and person.  
According to the most recent June 2001 examiner, the veteran 
was in "good contact with the routine aspects of reality".  
He showed no obsessive thoughts or compulsive actions during 
any of his evaluations and specifically denied suicidal or 
homicidal ideation during evaluations in April 2000, May 
2000, and June 2001, as well as during his individual therapy 
sessions.  His speech has not been shown to be intermittently 
illogical, obscure or irrelevant.  In fact, the June 2001 VA 
examiner noted that he spoke in normal tones, rhythms and 
rates.  His conversion was goal-directed, relevant, coherent 
and logical.  While medical records do reflect the veteran's 
complaints of feeling "panicky" in big crowds and confined 
spaces, these incidents do not rise to the level of being in 
"near-continuous panic".  Although the veteran was noted to 
have depression, it has been noted to be in the mild to 
moderate range and has not been shown to affect his ability 
to function independently, appropriately and effectively.  
See May 2000 VA intake evaluation report.  Regarding his 
ability to establish and maintain effective relationships, 
the veteran said, during the June 2001 VA examination that he 
tended to isolate himself from others, but did acknowledge 
that he had become very close to the men he served with in 
his unit and kept in touch with them on a daily basis via 
telephone, internet and reunions.  In addition, he has been 
married to his wife for over 30 years and visits with his 
children and grandchildren.  In regard to employability, the 
VA examiner in June 2001 indicated that the veteran was 
unemployable due to both his psychiatric and medical 
problems, but that his PTSD alone would not render him 
unemployable.

A GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th Edition, 1994).  In Carpenter v. Brown, 8 Vet. 
App. 240 (1995), the United States Court of Appeals for 
Veterans Claims (CAVC) recognized the importance of the GAF 
score and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of 
the DSM IV in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.

According to DSM-IV, the veteran's GAF scores, which range 
from 47 to 55, are reflective of "moderate" to "serious" 
symptoms.  Examples of moderate symptoms (contemplated in GAF 
scores from 51 to 60) include flat affect and circumstantial 
speech or moderate difficulty in social and occupational 
functioning with few friends and conflicts with peers or co-
workers.  Serious symptoms (contemplated in GAF scores from 
41 to 50) include suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or any serious impairment in 
social and occupational functioning such as no friends or 
unable to keep a job.  See Carpenter, 8 Vet. App. at 242.  
While the examiners' classification of the veteran's PTSD in 
this case as being in the "moderate" to "severe" range is 
not determinative of the degree of disability (see 38 C.F.R. 
§ 4.126(a)), it is a factor that may be considered in 
arriving at the appropriate evaluation for the disability.  
Considering, in this case, the veteran's assigned GAF scores 
in light of the actual symptoms shown (and those not shown), 
the Board finds that the veteran's overall disability picture 
does not warrant a rating in excess of the currently assigned 
50 percent rating at any stage since the effective date of 
the grant of service connection.  

In sum, while there is no disputing that the veteran's PTSD 
has resulted in occupational and social impairment, such 
impairment simply does not meet the schedular criteria for 
the next higher, 70 percent, evaluation.  It logically 
follows that the schedular criteria for the maximum 100 
percent evaluation likewise are not met.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, there is no showing that the veteran's PTSD 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing that the veteran's PTSD symptomatology alone has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) and, in fact, 
the veteran stopped working in 1999 due to a right hip 
injury.  Moreover, this disability has not been shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  Thus, in the absence of evidence of such factors 
as those noted above, the Board is not required to remand any 
of the claims for higher initial evaluations to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the reasons expressed above, the Board finds that the 
claim for an evaluation higher than the initial 50 percent 
assigned for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

III.  Hearing Loss

The veteran's service medical records show that he had normal 
hearing acuity at his entry into service in April 1967 and 
are devoid of any complaints or treatment for hearing loss.  
His May 1970 separation examination report similarly shows 
normal hearing acuity.  According to a June 1970 Report of 
Medical History, the veteran was in excellent health and had 
no detected abnormalities.

In March 2000, the veteran filed an initial claim of service 
connection for hearing loss asserting that he had had hearing 
loss for "some time".  

Postservice medical records are devoid of complaints, 
treatment or diagnoses of hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

Notwithstanding the veteran's assertion in this case of 
hearing difficulty, there is no medical evidence that 
establishes that he has, or has had, at any time pertinent to 
the claim on appeal, any current hearing loss, much less 
hearing loss recognized as a disability for VA purposes.  
Both the VA treatment records and private treatment records 
on file, dated from 1993 to 2002, are devoid of complaints or 
treatment for hearing loss.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for bilateral hearing loss must be denied because 
the first essential criterion for the grant of service 
connection, i.e., the disability for which service connection 
is sought, has not been met.

Furthermore, where, as here, the claim turns on a medical 
matter, the veteran simply cannot establish entitlement to 
service connection on the basis of his assertions, alone.  
His complaints of hearing difficulty alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  This is because as a 
layperson, without appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
probative opinion on a medical matter, such as whether he 
actually suffers from the currently claimed disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For all the foregoing reasons, the claim for service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.

Service connection for bilateral hearing loss is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

